Citation Nr: 0607810	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-20 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
right ear hearing loss.

2.  Entitlement to an increased rating for mild dysthesia of 
the right fifth cranial nerve, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling, with additional 
consideration for entitlement to an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1). 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to July 
1989.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
of the RO. 

The Board remanded the claim in September 2003.  The veteran 
testified at a Travel Board hearing in August 2004; a 
transcript of which is of record.  

The United States Court of Appeals for Veterans Claims 
(Court) reversed a decision of the Board which concluded that 
no more than a single 10-percent disability evaluation could 
be provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  Smith v. Nicholson, 19 
Vet. App. 63 (2005).  VA disagrees with the Court's decision 
in Smith and is seeking to have this decision appealed to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.

The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code 6260.  Because the veteran 
filed a claim for an increased rating for tinnitus in June 
2002, her claim is subject to the stay imposed by the 
Secretary.  Once a final decision is reached on appeal in the 
Smith case, the adjudication of any tinnitus cases that have 
been stayed will be resumed.

During her August 2004 hearing, the veteran raised the issue 
of entitlement to an earlier effective date for each of her 
claimed disorders to September 1983.  These issues have not 
been developed or certified for appellate review and they are 
referred to the RO for appropriate action.

With respect to the remaining issues of an compensable rating 
for right ear hearing loss and an increased rating for mild 
dysthesia of the right fifth cranial nerve, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

During her August 2004 Travel Board hearing, the veteran 
testified that her hearing loss has worsened since her last 
VA examination and that her dysthesia of the right fifth 
cranial nerve was productive of right-sided facial numbness, 
it occasionally interfered with her sense of smell, and 
resulted in her biting the inside of her cheek when chewing.  
She last underwent VA audiological examination in June 2002 
and VA neurologic examination in December 1995.  While the 
Board is not required to direct a new examination simply 
because of the passage of time, a new examination is 
appropriate when the claimant asserts that the disability in 
question has undergone an increase in severity since the time 
of the last examination.  VAOPGCPREC 11-95 (April 7, 1995).

There may be medical records relevant to this case which have 
not been obtained.  During the August 2004 hearing, the 
veteran testified that she underwent private audiology 
examination in August 2004.  Although she stated that she 
would provide copies of these records to the RO for review in 
connection with her claim, such evidence has not been 
associated with the claims file.  

Finally, the record does not show that there has been 
sufficient compliance with the duties to notify and assist 
the veteran with respect to her claims.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  Correspondence sent to the appellant in May 2002 did 
not include any notification with regard to claim for 
increased rating for mild dysthesia of the right fifth 
cranial nerve.  In addition, the veteran was not provided 
with notice of the type of evidence necessary to establish 
the effective date of any awards.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 
2006).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) specific to the claim for 
increased rating for mild dysthesia of 
the right fifth cranial nerve and that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for all the 
claims on appeal.

2.  With any needed assistance from the 
veteran, seek all records of treatment 
for audiologic and neurologic complaints 
from the Atlanta Medical Center as well 
as any other VA and/or private 
facility(ies) identified by the veteran.  
If any of these facilities have no record 
of treatment of the veteran, please 
associate written confirmation of this 
fact in the claims file.  

3.  Thereafter, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an 
audiological examination to determine the 
severity of her right ear hearing loss.  
Audiometric testing should be 
accomplished and reported to allow for 
application of VA rating criteria.

4.  Thereafter, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a neurologic 
examination to determine the severity of 
her dysthesia of the right fifth cranial 
nerve.  The physician should indicate 
whether there is evidence of mild, 
moderate, or severe incomplete paralysis 
of the right fifth cranial nerve.  All 
clinical findings must be reported in 
detail.

5.  The RO should again adjudicate the 
issues of entitlement to increased 
ratings for right ear hearing loss and 
dysthesia of the right fifth cranial 
nerve.  If the benefits sought are 
denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M.E. LARKIN 
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

